Citation Nr: 1729412	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a headache disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1965 to December 1965, with Reserve service from September 1965 to September 1971 that included periods of active training (ADT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction was subsequently transferred to the RO in New York, New York. 

The claims were brought before the Board in March 2016 and were remanded for further development. 


FINDINGS OF FACT

1.  The Veteran does not currently demonstrate a left ear hearing loss disability for VA purposes. 

2.  The Veteran's current headache disorder did not clearly and unmistakably preexist his period of service and is not related to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Army Reserve for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Army Reserve.  38 U.S.C.A. § 101(23) (A).  The Army Reserve includes the National Guard.  38 U.S.C.A. § 101(26), (27).  However, the advantages of certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016). 

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Factual Analysis: Left Ear Hearing Loss 

As an initial matter, the Board acknowledges that the Veteran is documented to have had acoustic trauma during his active service when he loaded and unloaded steam ships using cranes which were very loud in nature.  Further, service connection has been established for a hearing loss disability of the right ear as being etiologically related to this acoustic trauma.

However, the Board notes that, for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Pursuant to 38 C.F.R. § 3.385 (a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.

Here, the medical evidence does not reflect the Veteran has a hearing loss disability in his left ear for VA purposes.  In October 2009, the Veteran had a private medical examination.  The private medical report shows that the Veteran had no decibel loss in the left ear over 26 decibels, having an average of 15 decibels with excellent word recognition.  

In July 2016, the Veteran received a VA medical examination.  On this audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
35
40
LEFT
20
20
25
25
30

In addition, speech audiometry revealed speech recognition ability of 96 percent in the left ear.  There is no other competent medical evaluation in accord with the requirements of 38 C.F.R. § 3.385(a) that is otherwise of record which reflects the Veteran has a hearing loss disability of the left ear as defined by 38 C.F.R. § 3.385.  Due to the results of both examinations, the Veteran does not have a current left ear hearing disability. 

Additionally, the Board acknowledges that the Court has previously held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, the record does not reflect the Veteran has had a hearing loss disability of the left ear as defined by 38 C.F.R. § 3.385 at any time during the pendency of this case.  

Therefore, because the Veteran does not currently have a left ear hearing disability for VA purposes, service connection must be denied. 

Headache Disorder

The Veteran contends that he suffers from chronic headaches that are related to his service. 

The Veteran's service treatment records (STRs) indicate that the Veteran marked frequent or severe headache on his Report of Medical History on his entrance examination in September 1965.  However, he was not found to have any neurological abnormalities, and the examiner did not note or document any headache disability on the examination.  There is no other indication of headaches within the Veteran's STRs, including the Veteran's December 1965 medical examination, which was negative for headaches.  The Veteran did not report any headaches, and the examiner found no neurological abnormalities.   

Further, the Veteran had not been diagnosed with any headache condition until his July 2016 examination.  During the July 2016 examination, the Veteran reported that he started having headaches "approximately" in 1964, which was prior to his enlistment in September 1965.  The examiner diagnosed the Veteran with a headache condition with prostrating attacks once every month.  However, the examiner opined that there was no clear and unmistakable evidence that a headache disorder preexisted prior to the Veteran's period of active duty.  She explained that the Veteran himself was not sure when his headaches started.  He had stated that they had begun approximately in 1964, but he had also repeated and stressed that it was "approximately" at that time and that he could not remember all those 50 years back.  He also reported that he had not been seen for and not diagnosed with a headache condition prior to service.  The examiner also found that the Veteran's self-report of "frequent or severe headaches" on his enlistment examination did not represent an official medical diagnosis.  She further stated that she was unable to locate a diagnosis or confirmation of a headache disorder in the STRs and that a diagnosis of any headache disorder had not apparently been made until the July 2016 examination.  She explained that this diagnosis should not be used retroactively.  She also stated that although there were headache complaints when the Veteran first enlisted in 1965, headaches could have various etiologies, and it would not be possible at this time to discern these possible causes.  She concluded that there was no evidence that an independent diagnosis of a headache disorder was present at the time of the Veteran's enlistment.  

The examiner further opined the Veteran's current headache condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that although the Veteran was exposed to noise during service, there is no objective documentation of a headache symptom or condition in the Veteran for 50 years since separation from the military.  Indeed, a 2010 audiology note addressed the issue of tinnitus and noise exposure, but headache was not mentioned as a symptom at that time.  She also noted that there was no documentation in the STRs of the Veteran complaining of headaches or being diagnosed with headaches.  The examiner further explained that in recent years, the Veteran had been diagnosed with and treated for several medical conditions which could produce headache symptoms, including mental health conditions, sleep apnea, and a TIA.     

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's headache condition is related to his military service.

The initial determination is whether a headache disability was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304 (b)(1) (2016).  

In this case, although the Veteran reported headaches on his Report of Medical History, the evidence of record does not show that the Veteran had a diagnosis of any headache disability upon entry into service.  Therefore, the Board finds that the presumption of soundness attaches with respect to this portion of the claim.  See 38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the burden is on VA to rebut the presumption by clear and unmistakable evidence that a headache disability was both preexisting and not aggravated by service.  

The Board does not find that there is clear and unmistakable evidence that the Veteran had a headache disability that preexisted service.  The Board acknowledges that the Veteran reported frequent or severe headache on his entrance examination in September 1965.  However, he was not found to have any neurological abnormalities, and the examiner did not note that the Veteran specifically had any pre-service history of a headache disability.  Further, a July 2016 VA examiner determined that there was no clear and unmistakable evidence that a headache disorder preexisted prior to the Veteran's period of active duty.  She explained that the Veteran himself was not sure when his headaches started and that he could not remember all those 50 years back.  He also reported that he had not been seen for and not diagnosed with a headache condition prior to service.  The examiner also found that the Veteran's self-report of "frequent or severe headaches" on his enlistment examination did not represent an official medical diagnosis.  She further stated that she was unable to locate a diagnosis or confirmation of a headache disorder in the STRs.  Given that there is conflicting evidence as to whether the Veteran had a preexisting headache disability, the Board finds that the medical record does not show clearly and unmistakably that a headache disability existed prior to service.  

As the Board has not found that there is clear and unmistakable evidence that the Veteran had a headache disability that existed prior to service, the presumption of soundness has not been rebutted, and the Veteran's claim essentially becomes one for service connection based on service incurrence.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence).  

The Board notes that the Veteran has been diagnosed with a headache condition.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

The Board finds the July 2016 VA medical examination and opinion to be of significant probative value in determining that the Veteran's headache disability is not related to his period of service.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physician's opinion was based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinions rendered.  

The Board also acknowledges the Veteran's assertions that he has suffered from a headache condition since service.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether any headache condition is related to his military service, to include noise exposure, requires medical expertise that the Veteran has not demonstrated since headache conditions can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for a headache disorder.  Therefore, the appeal must be denied. 


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for a headache disorder is denied. 




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


